Citation Nr: 1007990	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-41 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for squamous cell 
carcinoma, left tonsil, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1974 and from October 1976 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and February 2005 decisions by the 
RO.  By those decisions, the RO, in pertinent part, declined 
to reopen the Veteran's previously denied claim for service 
connection for PTSD and denied an original claim for service 
connection for squamous cell carcinoma of the left tonsil due 
to exposure to herbicides.

This case was previously before the Board in December 2006 
and June 2008.  In December 2006, the Board reopened the 
Veteran's claim for service connection for PTSD and remanded 
that matter for additional development.  In June 2008, the 
Board remanded the matter again.

The claim for service connection for squamous cell carcinoma 
of the left tonsil was previously stayed pending a final 
determination in the appeal of Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  That litigation has now been resolved.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
129 S.Ct. 1002 (2009).  The stay has been lifted, and 
consideration of the matter can resume.

The Board's present decision is limited to an adjudication of 
the Veteran's entitlement to service connection for PTSD.  
For the reasons set forth below, the issue of his entitlement 
to service connection for squamous cell carcinoma of the left 
tonsil due to exposure to herbicides is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for PTSD.  
He believes that he has the disorder and that it can be 
attributed to trauma he experienced in service.  His claimed 
stressors include, among other things, "several altercations 
with enemy forces" while aboard the U.S.S. Chara (AE-31) 
from May to November 1971, being aboard a plane that caught 
fire in Thailand, and being aboard the U.S.S. Chara after it 
was damaged in a typhoon.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of the VCAA 
apply generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant prior 
to the initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in November 2004, March 2006, and January 2007, 
the AOJ informed the Veteran of the information and evidence 
required to substantiate his claim and of his and VA's 
respective duties for obtaining the information and evidence.  
He was also informed of the manner in which ratings and 
effective dates are assigned for awards of disability 
benefits.  Although the totality of the required notice was 
not provided until after the claim was initially adjudicated, 
the claim was subsequently re-adjudicated in a July 2009 
supplemental statement of the case (SSOC), thereby correcting 
any defect in the timing of the notice.  See, e.g., Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim that is 
currently being adjudicated.  The Veteran's service records 
have been obtained, as have post-service private and VA 
medical records.  He has also been afforded multiple VA 
examinations.  For the reasons discussed below, the Board 
finds those examinations adequate.  See discussion, Part II, 
infra.

The Board recognizes that the AOJ did not ask the service 
department to provide information about the Veteran or his 
unit having engaged in combat, and did not obtain a 
supplementary report from the VA examiner who evaluated the 
Veteran in February 2008, as the Board requested in its 
remands.  The Board notes, however, that the greater weight 
of the currently assembled evidence demonstrates that the 
Veteran does not exhibit the clinical symptomatology 
necessary to establish a diagnosis of PTSD under the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  Under the circumstances, further 
development with respect to his combat status appears 
superfluous, as does the procurement of the supplementary 
report.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that the law requires only substantial, and 
not strict, compliance with the terms of the Board's remand 
directives).  This is particularly true in light of the fact 
that the RO has since (in March 2009) established service 
connection dysthymic disorder; a condition which is evaluated 
under the same criteria as PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9433 (2009).  No further development 
action is necessary.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order for 
service connection to be granted, the evidence must 
establish, among other things, that the claimant currently 
has the disability for which service connection is claimed.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), 
cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence establishes that the Veteran does not have 
PTSD.  Weighing against the claim are the opinions of May 
1993, December 2004, and February 2008 VA psychiatric 
examiners who all found that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  Each of those examinations 
was conducted by a physician or doctor of psychiatry, and in 
the case of the December 2004 and February 2008 examinations, 
included psychological testing.  Accordingly, and because the 
examiners provided reasoned analyses for their conclusions 
and based their opinions on review of the relevant facts, 
including the Veteran's reported symptoms, their opinions are 
entitled to substantial weight.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact 
that the claims file was reviewed).

The record does contain some evidence of PTSD.  Records of 
treatment from the St. Paul Vet Center and Minneapolis VA 
Medical Center (VAMC), dating from August 1992, for example, 
contain several diagnoses of PTSD.  However, these findings 
were made without review of any evidence in the claims file 
and were based on the Veteran's reported history without any 
discussion as to how the Veteran met the criteria for a 
diagnosis of PTSD.  As a result, their probative value is 
limited.

The record also contains a May 2005 letter from the Veteran's 
private internist and a May 2006 mental status evaluation 
from a Vet Center readjustment therapist containing diagnoses 
of PTSD.  Although the May 2005 finding of PTSD was rendered 
by a physician and is considered competent medical evidence, 
the Board notes that the diagnosis was made by a doctor of 
internal medicine, and not a psychiatrist.  In addition, the 
Veteran's internist provided no basis for his diagnosis aside 
from noting that the Veteran's symptoms were "seemingly" 
related to his experiences in Vietnam.  The May 2006 Vet 
Center evaluation is also of limited probative value inasmuch 
as the diagnosis of PTSD was rendered by a therapist, not a 
physician, and the record does not establish the examining 
therapist's credentials to render a psychiatric diagnosis.  

The record also contains a March 2004 letter from the Vet 
Center indicating that a pre-screening assessment of the 
Veteran showed some evidence of PTSD.  The letter states, 
however, that such testing did not provide a diagnosis of the 
condition and should not be considered definitive.

The most probative evidence of whether the Veteran meets the 
criteria for a diagnosis of PTSD is the opinions of the May 
1993, December 2004, and February 2008 VA examiners.  While 
the record contains some evidence of PTSD, the Board finds 
that the greater weight of the evidence is against a finding 
that the Veteran meets all the criteria necessary for a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
The appeal of this issue is denied.


ORDER

Service connection for PTSD is denied.


REMAND

In March 2004, a VA examiner provided a rather confusing 
opinion with respect to whether the carcinoma of the 
Veteran's left tonsil could be attributed to in-service 
exposure to herbicides.  The examiner noted that the 
carcinoma was not among the conditions known to be associated 
with exposure to Agent Orange, but then stated, "Therefore, 
it is fair to conclude that it is as likely as not that [the 
Veteran's] carcinoma in situ is a result of his exposure to 
Agent Orange . . . ."  (Emphasis added.)  This needs to be 
clarified.

The Board would also like to obtain more specific information 
from the service department as to likelihood that the Veteran 
was exposed to herbicides in the manner he has described.  A 
remand is required.  38 C.F.R. § 19.9 (2009).  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Return the claims file to the examiner 
who performed the March 2004 VA examination.  
The examiner should review the claims file, 
including the report of the March 2004 VA 
examination report, and provide a 
supplemental report clarifying his prior 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the carcinoma 
of the Veteran's left tonsil can be 
attributed to in-service exposure to 
herbicides.  If the examiner who previously 
evaluated the Veteran is unavailable, 
arrange to have another qualified examiner 
provide an opinion on the matter.  A 
complete rationale for all opinions must be 
provided.

2.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide 
as much additional information as possible 
with respect to the likelihood that 
herbicides were transported in 55-gallon 
drums aboard the U.S.S. Chara (AE-31) during 
the period from May 1971 to November 1971.  
As part of their response, JSSRC should be 
asked to comment on (a) whether herbicides 
were stored or carried as cargo aboard Navy 
ships generally, (b) whether they were 
stored or transported aboard ammunition 
ships in particular, and, if they were not, 
(c) how they were, in fact, transported 
(e.g., by the merchant marine or some other 
mechanism).  The information obtained should 
be associated with the claims file.

3.  Thereafter, take adjudicatory action on 
the claim remaining on appeal.  If the 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


